UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4582



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


TYRELL L. ANTHONY,

                                                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Matthew J. Perry, Jr., Senior
District Judge. (CR-02-554)


Submitted:   August 25, 2005                 Decided:   August 30, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrew R. Mackenzie, BARRETT & MACKENZIE, LLC, Greenville, South
Carolina, for Appellant. William Kenneth Witherspoon, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Tyrell Anthony appeals his guilty plea conviction and

240-month sentence for possession with intent to distribute cocaine

base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) (2000) and

failure to appear, in violation of 18 U.S.C. § 3176(a)(1) (2000).

Anthony’s attorney has filed a brief in accordance with Anders v.

California,      386   U.S.    738    (1967),   stating     that   he   finds    no

meritorious grounds for appeal, but asking this Court to review the

record     for   general   ineffective        assistance    of   counsel.       The

Government declined to file an answering brief.                  Anthony filed a

pro   se   supplemental       brief   raising    several    additional   issues.

Finding no reversible error, we affirm.

             In his pro se supplemental brief, Anthony asserts that

the Government filed an untimely notice of intent to charge a prior

conviction pursuant to 21 U.S.C. § 851(b) (2000).                  After careful

review of the record we conclude that the Government filed its

initial notice well before Anthony’s guilty plea, in compliance

with the requirements of section 851(b).                 See 18 U.S.C. § 851(b)

(2000).     Because any objection would have been meritless, we also

reject     Anthony’s   claim    that    his    counsel    rendered   ineffective

assistance for failing to assert a meritless objection in the

district court. See Strickland v. Washington, 466 U.S. 678, 687-95

(1984).




                                       - 2 -
            Anthony also asserts that the district court failed to

conduct the appropriate colloquy at sentencing as required by

§ 851.    Because Anthony did not raise this claim in the district

court, it is reviewed for plain error.          United States v. Olano, 507

U.S. 725, 731-32 (1993).        To demonstrate plain error, a defendant

must establish that error occurred, that it was plain, and that it

affected his substantial rights.          Id.   If a defendant establishes

these    requirements,   the    court’s     “discretion     is   appropriately

exercised only when failure to do so would result in a miscarriage

of justice, such as when the defendant is actually innocent or the

error    seriously   affects     the   fairness,      integrity      or   public

reputation of judicial proceedings.”            Id.   Although we recognize

that the district court did not expressly ask Anthony if he wished

to challenge his prior convictions, we note that Anthony stipulated

to the priors under § 851 in his plea agreement.            Moreover, Anthony

failed to object to the Presentence Report despite its reference to

his prior convictions.     Finally, we note that despite being asked

several times, Anthony declined to address the district court. We,

therefore,   conclude    that    any   error    did   not   affect    Anthony’s

substantial rights.      United States v. Ellis, 326 F.3d 593, 598-99

(4th Cir. 2003) (finding no plain error where the district court

did not strictly comply with § 851 because counsel failed to object

to the prior in the PSR and because the defendant declined to

address the court).


                                    - 3 -
              In accordance with Anders, we have reviewed the entire

record in this case and have found no instances of ineffective

assistance, see Strickland, 466 U.S. at 687-95; United States v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999) (holding that claims

of ineffective assistance of counsel are generally not cognizable

on   direct    appeal   unless    the    face   of   the    record   conclusively

establishes ineffective assistance), or other meritorious issues

for appeal.          We, therefore, affirm Anthony’s convictions and

sentence.     This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.         If the client requests that a petition

be   filed,    but    counsel    believes   that     such    petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that a

copy thereof was served on the client.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                         AFFIRMED




                                        - 4 -